t c memo united_states tax_court matthew and janice leonard petitioners v commissioner of internal revenue respondent docket no filed date matthew leonard and janice leonard pro sese bryan e sladek for respondent memorandum opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioners' federal income taxes matthew leonard year deficiency dollar_figure big_number additions to tax sec_6654 sec_6651 dollar_figure dollar_figure janice leonard year deficiency dollar_figure additions to tax sec_6651 sec_6654 dollar_figure --- dollar_figure matthew and janice leonard year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are liable for the deficiencies determined by respondent whether petitioners are liable for additions to tax for failing to file federal_income_tax returns for and whether petitioners are liable for additions to tax for failing to make estimated federal_income_tax payments for and whether petitioners are liable for accuracy-related_penalties for and and whether petitioners engaged in behavior that warrants the imposition of a penalty pursuant to sec_6673 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners matthew and janice leonard husband and wife resided in west sacramento california at the time they filed their petition during and mr leonard worked as a firefighter a welder and a contractor customers paid for mr leonard's services by checks made payable to republic project federation republic or other trust sec_1 which allegedly constituted republic petitioners filed fiduciary income_tax returns on form_1041 for republic for and for in lieu of a form_1041 petitioners filed a document for republic entitled beneficiaries tax report for petitioners did not file individual federal_income_tax returns for and petitioners filed joint federal_income_tax returns for and on these returns petitioners reported income only from trustee's fees relating to republic respondent determined that republic was a sham trust and the money paid to republic is taxable_income to petitioners discussion a fundamental principle of tax law is that income is taxed to the person who earns it 337_us_733 281_us_111 an assignment_of_income to a_trust is ineffective to shift the tax we use the words trust and trustee for convenience only our use of these terms is not meant to indicate any conclusion about the substance of the transactions at issue burden from the taxpayer to a_trust when the taxpayer controls the earning of the income 621_f2d_1318 8th cir affg tcmemo_1979_164 the commissioner is not required to apply the tax laws in accordance with the form a taxpayer employs where that form is a sham or inconsistent with economic reality 308_us_473 where an entity is created that has no real economic_effect and which affects no cognizable economic relationships the substance of a transaction involving this entity will control_over its form 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 these principles apply even though an entity may have been properly formed and have a separate existence under applicable local law zmuda v commissioner t c pincite petitioners argue that republic is a bona_fide trust they have not introduced any evidence however that rebuts respondent's determination that republic is a sham accordingly we hold that republic shall not be respected as a_trust for federal_income_tax purposes and the money paid to republic is taxable_income to petitioners see rule a we must next determine whether this income which is taxable wholly to petitioners is community_property income under respondent in the separate notices of deficiency sent to each petitioner in and determined that mr continued california law earned_income of a spouse is community_property income unless the spouses have an agreement to the contrary cal fam code sec west community_property income is attributable percent to each spouse see 282_us_101 petitioners have failed to produce any evidence that the income they earned ie the money paid to republic was not community_property income we conclude that under california law this income must be allocated percent to each petitioner respondent determined that petitioners are liable for additions to tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper continued leonard earned and is taxable on percent of the income reported as earned by republic manufacturing an alleged sub- entity of republic that mrs leonard earned and is taxable on percent of the income reported as earned by lionheart enterprises and lionheart horse farms alleged subentities of republic and that percent of the net_income earned by each petitioner from republic manufacturing lionheart enterprises and lionheart horse farms is taxable_income to the nonearning spouse respondent took these inconsistent positions to protect respondent's rights under california law because petitioners were uncooperative married nonfilers on brief however respondent argues that all the earned_income should be allocated percent to each petitioner in accordance with california community_property law rule a 469_us_241 petitioners offered no credible_evidence showing that they filed returns in and or that their failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioners are liable for the additions to tax under sec_6651 respondent also determined that petitioners are liable for additions to tax under sec_6654 for failing to make estimated_tax payments and penalties under sec_6662 for negligence or disregard of rules or regulations petitioners did not offer any evidence relating to these issues therefore we hold that petitioners are liable for the additions to tax under sec_6654 and penalties under sec_6662 see rule a finally we consider whether petitioners have engaged in behavior that warrants the imposition of a penalty pursuant to sec_6673 sec_6673 authorizes this court to penalize a taxpayer for taking frivolous positions or instituting proceedings primarily for delay petitioners received a warning that respondent would move for a penalty under sec_6673 petitioners filed numerous frivolous motions with the court their conduct throughout this proceeding has convinced us that they instituted and maintained this proceeding primarily for for example petitioners filed a motion that was entitled petitioners closing motion for irs to do something delay furthermore petitioners devoted much of their briefs to shopworn arguments characteristic of the tax-protester rhetoric that has been universally rejected by this and other courts we will not painstakingly address petitioners' assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioners have wasted the time and resources of this court accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered under rule
